Mr. Justice Robb
delivered the opinion of the Court:
The view we have taken of the case renders it unnecessary to consider the various exceptions taken during the course of the trial.
Marriage is not only the most important relation in life, but has more to do with the morals and civilization of the people than any other institution. It is a relation which, once entered into, may not he changed without the express sanction of the law. “Other contracts may be modified, restricted, or enlarged, or entirely released upon the consent of the parties. Not so with marriage. The relation once formed, the law- steps in and holds the parties to various obligations and liabilities. It is an institution, in the maintenance of wdiich in its purity the *362public is deéply interested, for it is the foundation of the family and of society, without which there would be neither civilization nor progress.” Maynard v. Hill, 125 U. S. 190, 211, 31 L. ed. 654, 659, 8 Sup. Ct. Rep. 723. Agreements between husband and wife having for their object the procurement of a divorce are frowned upon by the courts, for the reason that good faith is demanded of the parties to a divorce proceeding, to the end that the court may be fully advised as to the facts. Cronan v. Cronan, present term, ante, p. 343. In that case this court declared that it would not lend its aid in the enforcement of a contract between husband and wife if - it appeared that such contract was induced by a promise by one party to procure a divorce from the other. Obviously, if the facts alleged in the proposed bill for the annulment of the divorce decree are true, a far greater fraud was practised upon the court here, and it was counsel’s duty to file the bill. We must assume that the averments of the bill were made in good faith, and that counsel for appellant had reasonable cause to believe them true. And yet, instead of filing the bill, counsel representing this unfortunate woman entered into the agreement in question, whereby a decree of divorce alleged to have been obtained upon false testimony and through fraud was permitted to stand. It results that this woman continues to bear the brand of an adulteress, her legal right to be cared for and supported by her husband has been stricken down, and an attempt has been made to bargain away the dignjty and authority of the court.
Appellee testified that he signed this agreement to prevent the filing of the said bill, and the agreement provides that “so long as said sums are promptly paid, .no action shall be taken in the premises by the said Erminie L. Winter or her counsel against the said Mahlon A. Winter, looking either to disturbing said decree or seeking any additional sums.” It is beyond controversy, therefore, that the agreement we are asked to recognize and enforce contemplated and required the suppression of evidence of collusion and fraud practised in a court of justice. To; sustain and give effect to such an agreement it would *363be necessary for justice to be bait as well as blind. It matters not that counsel for Mrs. Winter thought they were acting for her best interests, since the result is exactly the same; namely, the recognition of an alleged fraudulent decree of divorce under an agreement to withhold knowledge of the fraud from the court. Such an agreement is violative of every rule of public policy and will not be recognized.
The judgment must be affirmed with costs. Affirmed.